Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/22, 01/05/22, 06/09/21 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chiu et al., (U.S. Pub. No, 2019/0035916), hereinafter referred to as " Chiu ".

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Chiu shows, with respect to claim #1, the method comprising: forming a dummy gate (fig. #5, item 75) over a fin (fig. #5, item 64), wherein the fin protrudes above a substrate (fig. #5, item 50) (paragraph 0013, 0024); surrounding the dummy gate with a dielectric material (fig. #5, item 66) (paragraph 0036); and replacing the dummy gate (removal; fig. #6&8, item 68; paragraph 0036) with a replacement gate structure (fig. #15, item 97) (paragraph 0039), wherein replacing the dummy gate comprises: forming a gate trench (fig. #8, item 92) in the dielectric material, wherein forming the gate trench comprises removing the dummy gate (paragraph 0036); forming a metal-gate stack (fig. #9, item 121) in the gate trench, wherein forming the metal- gate stack comprises forming a gate dielectric layer (fig. #9, item 94), a first work function layer (fig. #9, item 96), and a gap-filling material sequentially in the gate trench (paragraph 0060); and enlarging a volume of the gap-filling material in the gate trench (paragraph 0041)

Chiu shows, with respect claim #9, a method wherein a further comprising: etching the metal-gate stack such that the metal-gate stack recesses (fig. #8, item 92) (paragraph 0036) from an upper surface of the dielectric material (fig. #8, item 72) (paragraph 0028); forming a capping (fig. #10, item 96) layer over the recessed metal-gate stack (paragraph 0037); and forming a gate contact (fig. #10, item 99) in the dielectric material over the capping layer (paragraph 0059).

Chiu shows, with respect to claim #10, a method wherein the capping layer (fig. #14, item 96) (paragraph 0056) extends along and contacts an upper surface of the gap-filling material (fig. #14, item 99) (paragraph 0059).

Chiu shows, with respect to claim #11, a method wherein the capping layer is formed of tungsten (paragraph 0039).

Chiu shows, with respect to claim #12, a method wherein a lower surface of the capping layer (fig. #14, item 96) (paragraph 0056) contacting the gap-filling (fig. #14, item 99) (paragraph 0059) material extends substantially parallel to a major upper surface of the substrate (fig. #5 and 14, item 50) (paragraph 0013, 0024).

Allowable Subject Matter
Claims #2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim #2
After forming the metal-gate stack and before the enlarging, there is a cavity in the gap-filling material.

Reasons for Allowance
Claims #13-20 are allowed.


The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method of forming a semiconductor, with a dummy gate is formed over a fin structure and forming a trench area by removing the dummy dielectric, (Haupt, 2006/0003523; Chiu et al., 2019/0035916), it fails to teach either collectively or alone, wherein filling the trench with a conductive material, wherein after filling the trench, there is a gap in the conductive material; and after filling the trench, treating the conductive material to expand a volume of the conductive material, wherein after the treating, the gap is removed. Also, the prior art fails to teach either collectively or alone a capping layer over and contacting the first work function layer, the second work function layer, and the electrically conductive material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/13/2022


	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815